Citation Nr: 0318105	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  01-04 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to service connection fro residuals of 
frostbite of the hands.

3.  Entitlement to an increased disability rating for a right 
shoulder disability, currently rated as 30 percent disabling.

4.  Entitlement to an increased disability rating for a left 
shoulder disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served in the United States Coast Guard, Merchant 
Marine in 1944 and 1945.  His record of service, DD Form 214, 
lists five periods that are certified as active duty for 
purposes of veterans' benefits.  Those periods were in August 
and September 1944, September and October 1944, October and 
November 1944, and February to April 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Newark, New Jersey, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In the appealed rating decisions, 
dated in 2000 and 2002, the RO denied the veteran's claims 
for service connection of the feet and hands, and denied 
ratings in excess of 30 percent for residuals of a right 
shoulder injury and 20 percent for residuals of a left 
shoulder injury.

The claims for entitlement to higher ratings for the right 
and left shoulder disabilities will be addressed in a REMAND 
that follows the decision on the claims for service 
connection for residuals of frostbite of the feet and hands.




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for service 
connection for residuals of frostbite of the feet and hands.

2.  The veteran sustained frostbite of the feet and hands 
during active service.

3.  The veteran has numbness, tingling, and neuropathy of the 
feet and hands residual to frostbite injury during service.


CONCLUSIONS OF LAW

1.  Numbness, tingling, and neuropathy of the feet residual 
to frostbite was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  Numbness, tingling, and neuropathy of the hands residual 
to frostbite was incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has taken steps to assist the veteran in obtaining 
evidence necessary to substantiate his claims on appeal.  The 
veteran's claims file contains service medical records, VA 
medical records, and statements from the veteran, including 
his testimony at hearings at the RO in 1995, 2000, and 2001.  
In October 2002, the Board undertook further development of 
the claims pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  That regulation was invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Additional evidence was obtained through the Board's efforts.

The Board finds that the assembled evidence warrants granting 
the veteran's claims for service connection for residuals of 
frostbite of the feet and hands.  Therefore, there is no need 
for further VA action to assist the veteran in obtaining 
evidence necessary to substantiate those claims, or to notify 
the veteran regarding potential additional evidence relevant 
to the claims.  Furthermore, in light of the grant of those 
claims herein, the veteran will not be prejudiced by the 
Board reaching a decision without prior review by the RO of 
the newly obtained evidence.

With regard to the claims for higher disability ratings for 
disabilities of the right and left shoulders, it is not clear 
whether the assembled evidence can support allowance of the 
highest available ratings.  Therefore, in view of the Federal 
Circuit's opinion, the increased rating claims must be 
remanded to the RO for consideration of the newly obtained 
evidence prior to any decision by the Board.

II.  Frostbite of the Feet and Hands

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).

The veteran had periods of active service with the Merchant 
Marine in 1944 and 1945.  He has reported that he sustained 
frostbite of the fingers and toes during that service.  

The veteran states that, in February 1945, he reported to New 
York harbor for service aboard ship.  He indicates that the 
boat scheduled to transport him and other men to the ship did 
not arrive, and that he and others slept overnight in parked 
cars in a nearby parking lot.  He reports that the weather 
was very cold that night.  He relates that he was taken to 
the ship the next day, and the medic aboard ship found that 
he had frostbite of the toes and fingers.  He states that he 
continued to have tingling in his toes and fingers after that 
incident, and that in more recent years he has experienced 
numbness in those areas.  He reports that he has discomfort 
in his toes and fingers, and difficulty using his feet and 
hands, and that he uses medication daily for the symptoms.

In his April 2000 hearing, the veteran indicated that on 
various occasions since service, including in the 1950s and 
1960s, he has seen doctors for the tingling and numbness in 
his toes and fingers.  He reported that doctors had told him 
that the tingling and numbness were due to past frostbite.  
He stated that he does not remember the names of the doctors 
he saw in those years.

In statements submitted in 2000, the veteran's grown children 
related their earliest recollections of the veteran saying 
that he had numbness and tingling in his fingers and toes.  
The veteran's daughter remembered hearing this from the mid-
1950s, when she was five or six years old.  The veteran's son 
had similar memories from the time he was about twelve years 
old, in the early 1970s.

The veteran has related that he receives VA outpatient 
treatment for tingling and numbness of the feet and hands, 
and for a fungal disorder of the toes and toenails.  He 
reports that a VA physician explained to him that the fungus 
was related to circulatory problems due to his past frostbite 
injury of the feet.

The claims file contains records of VA outpatient treatment 
in 1998 to 2002.  The records show that he was seen for 
numbness in the fingers and toes.  In notes from October1999, 
the attending physician stated that the veteran had numbness 
and tingling of the hands and feet due to frostbite during 
service.  In April 2000, a VA neurologist wrote that the 
veteran was known to have neuropathy producing numbness in 
four extremities.

On VA medical examination in August 2001, the veteran 
reported having had frostbite in his fingers and toes after 
sleeping in a car on a cold night during service.  He 
reported ongoing pain and numbness in his hands and feet, 
treated with medication.  On examination, his hands showed no 
sensory or temperature abnormalities, and no abnormalities of 
the skin or nails.  X-rays of the hands showed degenerative 
changes.  The examiner found that the veteran's feet were 
cold to the touch, with very pale skin, some bluish 
discoloration, and superficial varicose veins.  There were 
sensory changes in the toe area.  The nails were discolored, 
and the big toenails were deformed.  X-rays showed 
degenerative changes.  The examiner's diagnosis was cold 
injury to the hands and feet, with worse residuals in the 
feet than in the hands.

Similar findings in the veteran's hands and feet were noted 
on VA examination in February 2003.  The examiner (the same 
physician who had examined the veteran in August 2001) 
clarified that the diagnosis was of cold injury to the hands 
and feet incurred in service while waiting for his ship.  The 
examiner expressed the opinion that the veteran's overnight 
exposure to extreme cold weather during service was as likely 
as not the cause of frostbite.

The veteran has provided many consistent and credible 
accounts of the incident during service in which he incurred 
frostbite and the hands and feet.  His family members' 
statements corroborate his statements that symptoms of 
tingling and numbness in the hands and feet continued over 
the years following service.  There is VA medical opinion 
supporting a connection between the cold injuries in service 
and the current symptoms in the hands and feet.  The Board 
concludes that the record supports service connection for 
residuals of frostbite of the feet and hands.


ORDER

Entitlement to service connection for residuals of frostbite 
of the feet is granted.

Entitlement to service connection for residuals of frostbite 
of the hands is granted.


REMAND

As noted above, the Board undertook development of the 
veteran's claims for higher ratings for right and left 
shoulder disabilities, and additional evidence was obtained.  
The Board's action in developing evidence was pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2), and that 
regulation was invalidated by the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Pursuant to the Federal Circuit's 
opinion, as it is not clear whether the assembled evidence 
can support a full allowance of the increased rating claims, 
those claims must be remanded to the RO for consideration of 
the newly obtained evidence prior to any decision by the 
Board.

Accordingly, this case is REMANDED for the following:

The RO should readjudicate the veteran's 
claims for increased disability ratings 
for disabilities of the right and left 
shoulders, with consideration of all of 
the evidence, including evidence that has 
been received since the RO's last action 
on those claims.

If the RO readjudication results in less than a full 
allowance of the benefits sought, the RO should issue a 
supplemental statement of the case (SSOC), and thereafter 
return the case to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of these 
claims.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



